Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158757(19)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  ALCOA ENGINEERED STRUCTURES,                                                                                        Justices
           Petitioner-Appellant,
                                                                    SC: 158757
  v                                                                 COA: 343604
                                                                    Oakland CC: 2017-160310-AA
  MICHIGAN OCCUPATIONAL SAFETY AND
  HEALTH ADMINISTRATION,
             Respondent-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  for filing its answer is GRANTED. The answer will be accepted as timely filed if submitted
  on or before January 9, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2018

                                                                               Clerk